DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination received on 11/29/2021 concerning application No. 16/301,652 filed on 11/14/2018.
	Claims 1-20 are currently pending.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/29/2021 in regards to the objections to claims 1, 6, 10 and 20 have been fully considered. The amendments to the claims have been entered and the amendments overcome the objections to claims 1, 6, 10 and 20 previously set forth.
Applicant's arguments filed 11/29/2021 in regards to the 35 USC 112b rejection to claim 2 has been fully considered. The amendments to the claims have been entered and the amendments overcome the 35 USC 112b rejection of claim 2 previously set forth.
Applicant’s arguments with respect to claim(s) 1, 8 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New art 
Applicant’s arguments with regards to claim 15 have been fully considered but are not persuasive. Because claim 15 does not require the probe to have a second transducer array Jones teaches the concurrent rotation and acquisition of the at least one transducer array. See the rejection of claim 15 below for further explanation.
For the same reasons as above, the rejections to claims 2-7, 9-14, and 16-19 stand. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “moves a first imaging plane of the first transducer array through an extent of a structure of interest in a second imaging plane of the second transducer array” in lines 13-15, which is considered indefinite. It is unclear to the examiner whether the 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20040167402, hereinafter Jones) in view of Eaton et al. (US 5,876,345, hereinafter Eaton) and Lupotti et al. (US 20180303545, hereinafter Lupotti).
Regarding claim 1, Jones teaches a method, comprising: 
concurrently ([0032] “At each transducer position or a range of positions during continuous movement, a two-dimensional scan is performed”):
(12 in fig. 1) by rotating or translating the probe ([0015] “Free-hand scanning for multidimensional imaging allows the operator to translate or rotate the transducer”) about or along a longitudinal axis of the probe through a plurality of angles or linear displacements ([0029] “transducer 12 is rotated about a center axis” and [0023] “a translation along at least one axis”) in a cavity ([0017] “the transducer 12 is adapted for insertion within the patient, such as a catheter, transesophageal or endocavity probe”), wherein the probe includes a first transducer array ([0017], “the transducer 12 comprises a linear or multi-dimensional array of elements”), 
transmitting first ultrasound signals and receiving first echo signals with the first transducer array ([0022] “The beamformer 14 comprises any of various analog and/or digital circuits for receive and transmit beamforming. The beamformer 14 generates transmit waveforms for the transducer 12, and beamforms ultrasound data from received echo signals”); and 
wherein the free hand rotating or the free hand translating moves a first imaging plane of the first transducer array through an extent of a structure of interest ([0015] “the movement of the transducer allows scanning of multiple two-dimensional planes within a volume”); 
generating spatially sequential two-dimensional images of the structure of interest with the received first echo signals for the plurality of the angles or the linear displacements ([0032] “At each transducer position or a range of positions during continuous movement, a two-dimensional scan is performed” because imaging is continuous throughout the movement of the probe the generated images from the scans are spatially sequential and [0015] discloses movement includes translation (displacement) and rotation (change in angle)); 
identifying the plurality of the angles or the linear displacements based on the generated spatially sequential two-dimensional images ([0024] “detecting transducer motion based on in scan plane detected motion and the angle of the transducer”) and secondary information ([0023] “motion processor 18 ... determining motion from the ultrasound data”);Advisory Action Dated: 11/17/21 
aligning the spatially sequential two-dimensional images based on the identified plurality of the angles or the linear displacements ([0026] “A two-dimensional image representing a 3D volume is rendered from ultrasound data associated with a plurality of scan planes. The scan planes are spaced within a volume such that the rendering is responsive to the relative positions of the scan planes. The relative positioning of the scan planes is determined as a function of the movement of the transducer 12 or the distance detected by the motion processor 18”); and 
combining the aligned spatially sequential two-dimensional images to construct a three- dimensional volume including at least the structure of interest ([0036] “a three-dimensional representation image is rendered ... The two-dimensional image frames are either coplanar or non-coplanar, such as two or more rotationally offset planes or two or more planes offset in an elevation position. The positional information provides the relative position among the image data frames so that these frames may be subsequently assembled in a three-dimensional volume”).
Jones does not specifically teach the probe includes a second transducer array, which is transverse to the first transducer array; concurrently: rotating or translating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with 
However,
Eaton in a similar field of endeavor teaches the probe (the distal end of the catheter in fig. 2) includes a second transducer array (fig. 2 the radial (tracking) array 22), which is transverse to the first transducer array (figs. 3-5 show the arrays are transverse to one another); transmitting second ultrasound signals and receiving second echo signals with the second transducer array of the probe (figs. 3-5 show the arrays are transverse to one another), wherein the second transducer array is arranged transverse to the first transducer array (figs. 3-5 show the arrays are transverse to one another), wherein the structure of interest is located in the second imaging plane of the second transducer array (col. 2, line 47-col. 3 line 7 discloses acquiring images as the probe moves through a structure of interest where the second imaging plane is located with respect to the first imaging plane meaning what is located within the first imaging plane is also located within the second imaging plane. Therefore, the structure of interest is also located within the second imaging plane. Additionally figs. 1-2 shows that the two transducer arrays imaging planes intersect meaning what is located within one imaging plane is also located within the other); generating a set of transverse images with the received second echo signals (fig. 12 shows the image of the structure of interest in the radial view) and wherein the secondary information includes the set of transverse images for the second imaging plane (fig. 2 shows the radial array 22 which represents a tracking array obtains images transversely to the sector array 20 (also known as the image data array 20), and col. 8, lines 56-57, “image information from the tracking array 22 is stored as respective frames” the frames represent the set of images) to identify the plurality of angles or the linear displacements (col. 8, line 38 – col. 9, line 16, specifically, “the tracking array 22 is used in this preferred embodiment to estimate the motion between respective image data frames from the image data array” and “the tracking frames stored in the storage array 132… are instead used to determine the relative positions of individual frames of image data” by determining the position of the image data frames the device is determining the displacement between each of the frame and figs. 10-13 show that the angle at which the image is taken is also determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones to have the probe include a second transducer array, which is transverse to the first transducer array; concurrently: rotating or translating the probe while transmitting second ultrasound signals and receiving second echo signals with the second transducer array of the probe, wherein the second transducer array is arranged transverse to the first transducer array, wherein the structure of interest is located in the second imaging plane of the second transducer array; generating a set of transverse images with the received second echo signals and wherein the secondary information includes the set of transverse images for the second imaging plane. The motivation to do this would be to allow the frames obtained from the first transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
concurrently rotating or translating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first second transducer array of the probe.
However,
Lupotti in a similar field of endeavor teaches concurrently rotating or translating the probe ([0043] “rotating of drive shaft 32/ultrasound transducer assembly 30”) while transmitting first and second ultrasound signals and receiving first and second ultrasound signals with the first and second transducer array ([0043] discloses pinging energy is sent to both transducers 34 and 36 simultaneously, wherein pinging represents both transmitting and receiving acoustic energy. [0043] additionally discloses the rotating and pinging are synchronized which means they occur concurrently).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton to concurrently rotate or translate the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first second transducer array of the probe. The motivation to apply the known technique of concurrently rotating or translating the probe while transmitting first and second ultrasound signals and receiving first and second echo signals with the first second transducer array of the probe of Lupotti to the method of Jones in view of Eaton would be to allow for the predictable results of continuously imaging the structure of interest with both transducer arrays while the probe is moving. 
Regarding claim 2, Jones in view of Eaton and Lupotti discloses the method of claim 1, as set forth above. Jones further discloses wherein the secondary information further includes sensed rotational or translational motion ([0023] “motion processor 18 ... determining motion from the ultrasound data” and [0032] “The two-dimensional image data may include tissue motion compensation to counteract the motion of the transducer 12 during the two-dimensional scan”, where transducer motion may be rotational).
Regarding claim 3, Jones in view of Eaton and Lupotti discloses the method of claim 1, as set forth above. Eaton further teaches identifying the plurality of the angles for the spatially sequential two-dimensional images based on a rotation of the set of transverse images for the second imaging plane (col. 8, line 8 – col. 9, line 16, specifically, “the tracking array 22 is used in this preferred embodiment to estimate the motion between respective image data frames from the image data array” and “the tracking frames stored in the storage array 132… are instead used to determine the relative positions of individual frames of image data” and figs. 10-13 show that the angle at which the image is taken is also determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton and Lupotti to identify the plurality of the angles for the spatially sequential two-dimensional images based on a rotation of the set of transverse images for the second imaging plane. The motivation to make this modification would be to allow the frames obtained from the first transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Regarding claim 13, Jones in view of Eaton teaches the method of claim 1, as set forth above. Eaton further teaches the ultrasound probe (fig. 1, distal end 18 of the catheter 10 includes transducer arrays 20 and 22 making it an ultrasound probe) includes at least one of an end-fire array or a sagittal array (col. 5, lines 4-27, linear phased array 20 is considered a sagittal array), and further comprising:
(col. 10, lines 57-63, “absolute sensor for position, orientation or both” and “the sensor 19 may be used to supplement or back up the motion detection approach” by sensing the orientation of the catheter the sensor is sensing if the catheter is rotated and as previously discussed the catheter is considered to be the probe); and 
identifying the plurality of the angles based on an output of the rotation sensor (col. 10, lines 57-63, if the sensor takes over the motion detection approach it would output a signal representing the angles of the probe as outlined in col. 9, lines 38-54), which is indicative of the rotation of the at least one of the end-fire or sagittal arrays (col. 9, line 59 – col. 10, line 4, specifically, “this angle is an indication of the relative angular direction of the image frame produced by the linear phased array” and fig. 10 shows the linear phased array and the angle at which the probe is currently located and if the angle of the linear phased array is changed so would the angle being displayed in fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method disclosed by Jones in view of Eaton to have used a sensor to determine the angle of the sagittal array. The motivation to do this would be to allow the frames obtained from the linear transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Regarding claim 14, Jones in view of Eaton teaches the method of claim 1, as set forth above. Eaton further teaches the ultrasound probe (fig. 1, distal end 18 of the catheter 10 includes transducer arrays 20 and 22 making it an ultrasound probe) includes an axial array (col. 5, lines 4-27, radial array 22, 22’, and 22” represents the axial array), and further comprising: 
(col. 10, lines 57-63, “absolute sensor for position, orientation or both” and “the sensor 19 may be used to supplement or back up the motion detection approach” by sensing the position of the catheter the sensor is sensing the motion (movement) of the catheter, thereby sensing the translation of the catheter which as previously discussed is considered the probe); and
identifying the plurality of the displacements based on an output of the translation sensor (col. 10, lines 57-63, if the sensor takes over the motion detection approach it would output a signal representing the positions and how far each position is from the previous/next position of the probe as outlined in col. 8, line 8 – col. 9, line 16), which is indicative of the displacement of the axial array (col. 10, lines 5-16 and fig. 11 shows the radial phased array and the current position and depth of the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton to have used a sensor to determine the translation of the axial array. The motivation to do this would be to allow the frames obtained from the linear transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Regarding claim 20, Jones teaches a non-transitory computer readable medium encoded with computer executable instructions, which, when executed by a computer processor ([0016] and fig. 1 show that the system contains a processor which performs the following and it is inherent that processors have a memory that store instructions), causes the processor to:
acquire image planes with first transducer array of a probe while the probe and the first transducer array is free-hand rotated or free-hand translated ([0015] “Free-hand scanning for multidimensional imaging allows the operator to translate or rotate the transducer”);
([0024] “detecting transducer motion based on in scan plane detected motion and the angle of the transducer”), wherein each of the image planes for the first transducer array includes a different sub-portion of a structure of interest ([0026], “the scan planes are spaced within a volume”);
align the image planes for the first transducer array based on the determined rotation angles or displacements ([0026] “A two-dimensional image representing a 3D volume is rendered from ultrasound data associated with a plurality of scan planes. The scan planes are spaced within a volume such that the rendering is responsive to the relative positions of the scan planes. The relative positioning of the scan planes is determined as a function of the movement of the transducer 12 or the distance detected by the motion processor 18”);
construct a three-dimensional data set of the structure of interest with the aligned image planes for the first transducer array ([0036] “a three-dimensional representation image is rendered ... The two-dimensional image frames are either coplanar or non-coplanar, such as two or more rotationally offset planes or two or more planes offset in an elevation position. The positional information provides the relative position among the image data frames so that these frames may be subsequently assembled in a three-dimensional volume”).
Jones does not teach acquiring image planes with a second transducer array of a probe and determine rotation angles or displacements for the image planes for the first transducer array based on image planes of the second transducer array, which are transverse to the image planes for the first transducer array.
However, 
(fig. 2 shows the radial array 22 which represents a tracking array obtains images transversely to the sector array 20 (also known as the image data array 20), and col. 8, lines 56-57, “image information from the tracking array 22 is stored as respective frames” the frames represent the set of images) to determine rotation angles or displacements for the image planes for the first transducer array based on image planes of the second transducer array (col. 8, line 8 – col. 9, line 16, specifically, “the tracking array 22 is used in this preferred embodiment to estimate the motion between respective image data frames from the image data array” and “the tracking frames stored in the storage array 132… are instead used to determine the relative positions of individual frames of image data” by determining the position of the image data frames the device is determining the displacement between each of the frame and figs. 10-13 show that the angle at which the image is taken is also determined). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium disclosed by Jones to have acquired image planes with a second transducer array of a probe and determine rotation angles or displacements for the image planes for the first transducer array based on image planes of the second transducer array, which are transverse to the image planes for the first transducer array. The motivation to do this would be to allow the frames obtained from the first transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Jones in view of Eaton does not specifically teach acquiring image planes with both the first and second transducer arrays while the probe and transducer arrays are rotated or translated.

Lupotti in a similar field of endeavor teaches acquiring image planes with both the first and second transducer arrays while the probe and transducer arrays are rotated or translated ([0043] discloses rotating the drive shaft of the ultrasound transducer assembly and pinging energy is sent to both transducers 34 and 36 simultaneously, wherein pinging represents both transmitting and receiving acoustic energy. [0043] additionally discloses the rotating and pinging are synchronized which means they occur concurrently).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium disclosed by Jones in view of Eaton to acquire image planes with both the first and second transducer arrays while the probe and transducer arrays are rotated or translated. The motivation to apply the known technique of acquiring image planes with both the first and second transducer arrays while the probe and transducer arrays are rotated or translated of Lupotti to the non-transitory computer readable medium of Jones in view of Eaton would be to allow for the predictable results of continuously imaging the structure of interest with both transducer arrays while the probe is moving. 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20040167402, hereinafter Jones) in view of Eaton et al. (US 5,876,345, hereinafter Eaton).
Regarding claim 15, Jones teaches an ultrasound probe (transducer 12 in fig. 1), comprising:
at least one transducer array configured to transmit and receive echoes ([0022] “The beamformer 14 comprises any of various analog and/or digital circuits for receive and transmit beamforming. The beamformer 14 generates transmit waveforms for the transducer 12, and beamforms ultrasound data from received echo signals”); and
a three-dimensional processor configured to align a set of image planes generated from the echoes acquired with the at least one transducer array based on the free-hand rotation or free-hand translation of the at least one transducer array for different free hand rotation angles of the at least one transducer array or different free hand displacements of the at least one transducer array based on a signal indicative of the different rotation angles or the different displacements ([0015] “Free-hand scanning for multidimensional imaging allows the operator to translate or rotate the transducer” and [0026] “A two-dimensional image representing a 3D volume is rendered from ultrasound data associated with a plurality of scan planes. The scan planes are spaced within a volume such that the rendering is responsive to the relative positions of the scan planes. The relative positioning of the scan planes is determined as a function of the movement of the transducer 12 or the distance detected by the motion processor 18”. Additionally, [0032], “At each transducer position or a range of positions during continuous movement, a two-dimensional scan is performed” which discloses the moving and acquiring of echoes occurs concurrently), and configured to identify the different free hand rotation angles or the different free hand displacements based on the generated set of image planes ([0024] “detecting transducer motion based on in scan plane detected motion and the angle of the transducer”), and configured to combine the aligned image planes to construct volumetric ultrasound image data of a structure of interest ([0036] “a three-dimensional representation image is rendered ... The two-dimensional image frames are either coplanar or non-coplanar, such as two or more rotationally offset planes or two or more planes offset in an elevation position. The positional information provides the relative position among the image data frames so that these frames may be subsequently assembled in a three-dimensional volume”).
Jones does not disclose: configured to identify the plurality of free hand rotation angles or the free hand displacements includes a set of images for a transverse plane.
However, 
Eaton teaches using a set of images for a transverse plane (fig. 2 shows the radial array 22 which represents a tracking array obtains images transversely to the sector array 20 (also known as the image data array 20), and col. 8, lines 56-57, “image information from the tracking array 22 is stored as respective frames” the frames represent the set of images) to identify the plurality of free hand angles or the free hand displacements (col. 8, line 8 – col. 9, line 16, specifically, “the tracking array 22 is used in this preferred embodiment to estimate the motion between respective image data frames from the image data array” and “the tracking frames stored in the storage array 132… are instead used to determine the relative positions of individual frames of image data” by determining the position of the image data frames the device is determining the displacement between each of the frame and figs. 10-13 show that the angle at which the image is taken is also determined). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe disclosed by Jones to have used a set of images for a transverse plane to identify the plurality of free hand angles or the free hand displacement. The motivation to do this would be to allow the frames obtained from the first transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Regarding claim 16, Jones in view of Eaton teaches the ultrasound probe of claim 15, as set forth above. Eaton further teaches the probe includes a biplane probe (figs. 3-5), further comprising:
a second transducer array (fig. 2 the radial (tracking) array 22) generates a reference image (col. 8, line 66, “tracking frames”) that indicates the different rotation angles (col. 8, lines 48-52, “the tracking array 22 is used in this preferred embodiment to estimate the motion between respective image data frames from the image data array” wherein the motion represents the rotation angles, and wherein the three-dimensional processor (motion estimator 138) determines the different rotation angles from the reference image (col. 9, lines 4-16, “the motion estimator 138 compares sequences of frame data from the tracking array 22 to estimate a component of motion of the catheter 10 between the respective frames”) and aligns the set of image planes based on the determined rotation angles (col. 9, lines 17-30, “the respective frames of image data are stored in proper registration with respect to one another in a three-dimensional data storage device 144”, proper registration is interpreted to mean the same as aligned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe disclosed by Jones in view of Eaton to be a biplane probe where the second transducer indicates the different rotational angles and the set of image planes are aligned based on the determined rotation angles. The motivation to do this would be to allow the frames obtained from the first transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton and Lupotti as applied to claim 3 above, and further in view of Tutar et al. (US 20090014015, hereinafter Tutar).
Regarding claim 4, Jones in view of Eaton and Lupotti teaches the method of claim 3, as set forth above. Jones in view of Eaton and Lupotti does not disclose the plurality of angles is identified based on a fixed reference angle of the rotation of the set of transverse images for the second imaging plane.
However, 
Tutar teaches the plurality of angles is identified based on a fixed reference angle of the rotation of the set of transverse images for the second imaging plane ([0047] “The data acquisition procedure positions the biplanar TRUS probe within the patient using the stepper driver and produces data corresponding to the axial and rotational angular position of the TRUS probe provided from a position encoder on the stepper drive, thus providing geometrical information for all acquired ultrasound images, with respect to a reference coordinate system’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton and Lupotti to have the plurality of angles be identified based on a fixed reference angle of the rotation of the set of transverse images for the second imaging plane. The motivation to apply the known technique of having the plurality of angles be identified based on a fixed reference angle of the rotation of the set of transverse images for the second imaging plane of Tutar to improve the method of Jones in view of Eaton and Lupotti would be to allow for the predictable results of providing the reference angles to the user.
Regarding claim 5, Jones in view of Eaton and Lupotti teaches the method of claim 3, as set forth above. Tutar further teaches each angle of the plurality of angles is identified based on an identified prior sequential angle of a corresponding image of the set of transverse images for the second imaging plane ([0048] “Rotational images can be acquired at 1.degree. angular increments (or at other angular increments, as desired ... corresponding depth and angle information provided by the position encoder of the stepper drive is recorded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton and Lupotti to have each angle of the plurality of angles be identified based on an identified prior sequential angle of a corresponding image of the set of transverse images for the second imaging plane. The motivation to do this would be to allow for uniform consistent imaging at each successive angle, as recognized by Tutar ([0048]).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton and Lupotti as applied to claim 1 above, and further in view of Baumann et al. (US 20150119715, hereinafter Baumann).
Regarding claim 6, Jones in view of Eaton and Lupotti teaches the method of claim 1, as set forth above. Jones in view of Eaton and Lupotti does not specifically teach prior to the rotating or the translating of the probe: concurrently, translating the probe, transmitting third ultrasound signals, receiving third echo signals, and generating a transducer array positioning image of the structure of interest with the received third echo signals; and positioning the probe so that the structure of interest in the cavity is in a field of view of the probe.
However,
([0021] discloses the probe rotates and fig. 3 shows that the initialization step occurs before the movement sequence): 
concurrently, translating the probe, transmitting third ultrasound signals, receiving third echo signals, and generating a transducer array positioning image of the structure of interest with the received third echo signals (step 201 in fig 3 and [0058] discloses acquiring a first image known as the reference image of the structure of interest (prostate) and in order to obtain an image of the prostate the probe must first be moved to the prostate); and 
positioning the probe so that the structure of interest in the cavity is in a field of view of the probe ([0058] in order for the probe to obtain an image of the prostate it must have been positioned in a place where the structure of interest (prostate) is in the field of view of the probe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Jones in view of Eaton and Lupotti to prior to the rotating or the translating of the probe: concurrently, translating the probe, transmitting third ultrasound signals, receiving third echo signals, and generating a transducer array positioning image of the structure of interest with the received third echo signals; and positioning the probe so that the structure of interest in the cavity is in a field of view of the probe. The motivation to make this modification is in order to mark an initial location/position of the probe in relation to the structure of interest, as recognized by Baumann ([0058]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton, Lupotti and Baumann as applied to claim 6 above, and further in view of Chernomorsky (US 20150045675).
Regarding claim 7, Jones in view of Eaton, Lupotti and Baumann teaches the method of claim 6, as set forth above. Jones in view of Eaton, Lupotti and Baumann does not specifically teach positioning with the second transducer array includes placing the second transducer array at a center region of the structure of interest.
However,
Chernomorsky in a similar field of endeavor teaches positioning with the second transducer array includes placing the second transducer array at a center region of the structure of interest ([0458] “Once transducer 30 has been deposited in CB target tissue zone 12” and [0470] “2-D ultrasound-imaging plane is displayed within the 3-D reference frame to form a 3-D scene. When a CB target tissue zone 12 is transected by an ultrasound-imaging plane 1012, the user may place a cursor mark in the 3-D scene to identify the center of the CB target tissue zone 12”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed by Jones in view of Eaton, Lupotti and Baumann to include positioning the transducer at the center of a target tissue zone. The motivation for this would be to allow the user to image the center of the target tissue, as recognized by Chernomorsky ([0470]).
 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton, Lupotti and Baumann as applied to claim 6 above, and further in view of Hiltner et al. (US 20150182190 hereinafter Hiltner).
Regarding claim 8, Jones in view of Eaton, Lupotti and Baumann teaches the method of claim 6, as set forth above. Jones in view of Eaton, Lupotti and Baumann does not specifically teach positioning with the probe includes: placing the second transducer array at a first location that covers a first sub-portion of the structure of interest for a first sweep of the first transducer array; placing the second transducer array at a second different location that covers a second different sub-portion of the structure of interest for a second sweep of the first transducer array; and combining a first set of images from the first sweep with a second set of images from the second sweep to construct a single set of images convening both the first and the second sub-portions.
However,
Hiltner in a similar field of endeavor teaches positioning with the probe includes: 
placing the transducer array at a first location that covers a first sub-portion of the structure of interest for a first sweep of the transducer array (steps 202 and 204 in fig. 6 and [0052] discloses obtaining a first set of images at an initial position which [0057] discloses is a region of interest); 
placing the transducer array at a second different location that covers a second different sub-portion of the structure of interest for a second sweep of the transducer array (steps 212, 202 and 204 in fig. 6 and [0054]-[0055] discloses after the transducer is moved in step 212 the method returns to steps 202 and 204 to obtain an image set at the new location); and 
combining a first set of images from the first sweep with a second set of images from the second sweep to construct a single set of images convening both the first and the second sub-portions ([0058] discloses combining images from multiple different transducer locations to produce a three-dimensional volume image).
([0057]-[0058]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton, Lupotti and Baumann as applied to claim 6 above, and further in view of Owen et al. (US 20130261466, hereinafter Owen).
Regarding claim 9, Jones in view of Eaton, Lupotti and Baumann teaches the method of claim 6, as set forth above. Jones in view of Eaton, Lupotti and Baumann does not specifically teach prior to the rotating or the translating of the probe: rotating the probe to place the first transducer array at a start angle at a first end of the structure of interest in the position image.
However,
Owens in a similar field of endeavor teaches prior to the rotating or the translating of the probe (fig. 5 shows that the placement of the probe in step 508 occurs before the rotation of the transducer in step 510): 
rotating the probe to place the first transducer array at a start angle at a first end of the structure of interest in the position image ([0025] “rotate the transducer array 106 based on the signal from the position sensor and a default or user selected mode of operation, which may indicate a default or user selected start angle”, where the start angle is the initial position of a sweep over an area of interest and [0008] “rotating a linear transducer array, of an elongate ultrasound probe inserted into a cavity of interest to image from inside the cavity, through an angle of at least one hundred and eighty degrees relative to the probe during data acquisition” meaning the start angle is at the first end of the region within the cavity of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed by Jones in view of Eaton, Lupotti and Baumann to prior to the rotating or the translating of the probe: rotating the probe to place the first transducer array at a start angle at a first end of the structure of interest in the position image. The motivation to apply the known technique of prior to the rotating or the translating of the probe: rotating the probe to place the first transducer array at a start angle at a first end of the structure of interest in the position image of Owens to further improve the method disclosed by Jones in view of Eaton, Lupotti and Baumann would be to have the probe start scanning at one end of the region of interest.
Regarding claim 10, Jones in view of Eaton, Lupotti, Baumann and Owens teaches the method of claim 10, as set forth above. Owens further teaches rotating the probe to move the first transducer array from the start angle to a stop angle at a second opposing end of the structure of interest in the positioning image ([0046] “allow rotation of the tubular transducer array carrier 214 through the predetermined rotational angle allowed by the stop device 216”, where the rotation angle of the stop device is the final angle of a sweep over an area of interest and [0008] “rotating a linear transducer array, of an elongate ultrasound probe inserted into a cavity of interest to image from inside the cavity, through an angle of at least one hundred and eighty degrees relative to the probe during data acquisition”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed by Jones in view of Eaton, Lupotti, Baumann and Owens to rotate the probe to move the first transducer array from the start angle to a stop angle at a second opposing end of the structure of interest in the positioning image. The motivation to apply the known technique of rotating the probe to move the first transducer array from the start angle to a stop angle at a second opposing end of the structure of interest in the positioning image of Owens to further improve the method of Jones in view of Eaton, Lupotti, Baumann and Owens would be in order for the probe to follow a specific angular path during scanning.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton and Lupotti as applied to claim 1 above, and further in view of Olsson et al. (WO 2009147620 A2, hereinafter Olsson).
Regarding claim 11, Jones in view of Eaton and Lupotti teaches the method of claim 1, as set forth above. 
Jones in view of Eaton and Lupotti does not teach providing at least one of a visual or audible guide that indicates a predetermined rate of rotation or translation.
However, 
Olsson teaches providing at least one of a visual or audible guide that indicates a predetermined rate of rotation or translation (page 18 lines 21-30 “two probe motion indicators 6 are shown in the center of the display 50. Each probe motion indicator has a colored bar 60, 62 which delineates a range, and a small triangle (indicated by arrows) which indicates a point in the range” and page 20 lines 3-10 “the clinician can set up his system so that the small triangle will be centered over the color bar when the probe is being moved at the desired speed”, where the display indicates the desired speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method disclosed by Jones in view of Eaton and Lupotti to include providing at least one of a visual or audible guide that indicates a predetermined rate of rotation or translation. The motivation to apply the known technique of providing at least one of a visual or audible guide that indicates a predetermined rate of rotation or translation of Olsson to the method taught by Jones in view of Eaton and Lupotti would be to allow for the predictable results of allowing the system to have greater control over the probe, thus leading to a more accurate image.
Regarding claim 12, Jones in view of Eaton, Lupotti and Olsson teaches the method of claim 11, as set forth above. Olsson further teaches providing an indication of at least one of the predetermined rate of rotation or translation is satisfied or the predetermined rate of rotation or translation is not satisfied (page 20 lines 3-10 “the clinician can set up his system so that the small triangle will be centered over the color bar when the probe is being moved at the desired speed. Thus, to scan a straight expanse of anatomy at the desired speed, the clinician only needs to see that the two small triangles both stay in the center over their respective color bars as the probe is being moved”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the method disclosed by Jones in view of Eaton, Lupotti and Olsson to include providing an indication of at least one of the predetermined rate of rotation or translation is satisfied or the predetermined rate of rotation or translation is not satisfied. The motivation to apply the known technique of providing an indication of at least one of the .
Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton as applied to claim 15 above, and further in view of Mao et al. (US 20170258446, hereinafter Mao) and Fukuda et al. (WO2012154941 A1, hereinafter Fukuda).
Regarding claim 17, Jones in view of Eaton teaches the ultrasound probe of claim 15, as set forth above. Eaton further teaches the probe includes a sensor configured to sense a rotation of the probe (col. 10, lines 57-63, “absolute sensor for position, orientation or both” and “the sensor 19 may be used to supplement or back up the motion detection approach”), wherein the sensed rotation indicates the different rotation angles (col. 10, lines 57-63, if the sensor takes over the motion detection approach it would output a signal representing the angles of the probe as outlined in col. 9, lines 38-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe disclosed by Jones in view of Eaton to have used a sensor to determine the angle of the sagittal array. The motivation to do this would be to allow the frames obtained from the linear transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Jones in view of Eaton does not specifically disclose the probe includes an end-fire probe and the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal.

Mao in the same field of endeavor teaches the probe includes an end-fire probe ([0093] “Known ultrasound transducer probes are available for trans-rectal or trans-vaginal imaging in a variety of styles, most commonly with a curved linear array of elements along a tip, known as the “end-fire” ultrasound transducer probe”).
 It would have been obvious to one of ordinary skill in the art to have modified the ultrasound probe disclosed by Jones in view of Eaton to include a probe with an end-fire array. The motivation to do this would be to allow the probe to produce images in various planes, as recognized by Mao ([0093]). 
Jones in view of Eaton and Mao does not specifically disclose the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal. 
However,
Fukuda in the same field of endeavor teaches the three-dimensional processor determines the different rotation angles from a signal from the sensor ([0007] “The AHRS sensor provides enhanced accuracy in the functions of a vertical gyro and a directional gyro to provide measurement of roll, pitch, heading (azimuth) angles, and attitude information of the probe”) and aligns the set of image planes based on the signal ([0025] “acquisition of three-dimensional ultrasound image ... The pixel on i-th US image whose coordinate is (x, y) is mapped to the position (X, Y, Z) on the three-dimensional US image coordinate system by the following transformation: where ... are a rotation angle of the TRUS probe”, see the transformation on page 5).
. 
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Eaton as applied to claim 15 above, and further in view of Fukuda et al. (WO2012154941 A1, hereinafter Fukuda).
Regarding claim 18, Jones in view of Eaton teaches the ultrasound probe of claim 15, as set forth above. Eaton further teaches the probe includes a sagittal plane (col. 5, lines 4-27, linear phased array 20), further comprising:
a sensor of the probe configured to sense a rotation of the probe (col. 10, lines 57-63, “absolute sensor for position, orientation or both” and “the sensor 19 may be used to supplement or back up the motion detection approach”), wherein the sensed rotation indicates the different rotation angles (col. 10, lines 57-63, if the sensor takes over the motion detection approach it would output a signal representing the angles of the probe as outlined in col. 9, lines 38-54). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe disclosed by Jones in view of Eaton to have used a sensor to determine the angle of the sagittal array. The motivation (col. 8, lines 50-52).
Jones in view of Eaton does not specifically disclose the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal.
However, 
Fukuda in the same field of endeavor teaches the three-dimensional processor determines the different rotation angles from a signal from the sensor ([0007] “The AHRS sensor provides enhanced accuracy in the functions of a vertical gyro and a directional gyro to provide measurement of roll, pitch, heading (azimuth) angles, and attitude information of the probe”) and aligns the set of image planes based on the signal ([0025] “acquisition of three-dimensional ultrasound image ... The pixel on i-th US image whose coordinate is (x, y) is mapped to the position (X, Y, Z) on the three-dimensional US image coordinate system by the following transformation: where ... are a rotation angle of the TRUS probe”, see the transformation on page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ultrasound probe disclosed by Jones in view of Eaton to have the three-dimensional processor determine the different rotation angles from a signal from the sensor and aligns the image planes based on the signal. The motivation to apply the known technique of the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal of Fukuda would be to allow for the predictable results of using a sensor to align the set of image planes to generate the three-dimensional image. 
Regarding claim 19, Jones in view of Eaton teaches the ultrasound probe of claim 15, as set forth above. Eaton further teaches the probe includes an axial plane (col. 5, lines 4-27, radial array 22, 22’, and 22”), further comprising:
a sensor of the probe configured to sense a translation of the probe (col. 10, lines 57-63, “absolute sensor for position, orientation or both” and “the sensor 19 may be used to supplement or back up the motion detection approach”), wherein the sensed translation indicates the different displacements (col. 10, lines 57-63, if the sensor takes over the motion detection approach it would output a signal representing the positions and how far each position is from the previous/next position of the probe as outlined in col. 8, line 8 – col. 9, line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound probe disclosed by Jones in view of Eaton to have used a sensor to determine the displacement of the axial array. The motivation to do this would be to allow the frames obtained from the linear transducer array to be registered properly for reconstruction, as recognized by Eaton (col. 8, lines 50-52).
Jones in view of Eaton does not specifically disclose the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal.
However, 
Fukuda in the same field of endeavor teaches the three-dimensional processor determines the different rotation angles from a signal from the sensor ([0007] “The AHRS sensor provides enhanced accuracy in the functions of a vertical gyro and a directional gyro to provide measurement of roll, pitch, heading (azimuth) angles, and attitude information of the probe”) and aligns the set of image planes based on the signal ([0025] “acquisition of three-dimensional ultrasound image ... The pixel on i-th US image whose coordinate is (x, y) is mapped to the position (X, Y, Z) on the three-dimensional US image coordinate system by the following transformation: where ... are a rotation angle of the TRUS probe”, see the transformation on page 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ultrasound probe disclosed by Jones in view of Eaton to have the three-dimensional processor determine the different rotation angles from a signal from the sensor and aligns the image planes based on the signal. The motivation to apply the known technique of the three-dimensional processor determines the different rotation angles from a signal from the sensor aligns the set of image planes based on the signal of Fukuda would be to allow for the predictable results of using a sensor to align the set of image planes to generate the three-dimensional image. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondou (US 20140171800) teaches a biplane ultrasound probe that has a second transducer array transverse to a first transducer array (fig. 2A).
Shen et al. (US20080186378) teaches in para. 42 concurrently rotating/translating the probe while capturing images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793         

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791